DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 5-7, 9, 11, 15, 26-28, 31 have been amended.  Claims 1-11,13-15 and 26-31 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 5, 15 recite limitation “a first duration is within a range from 5 minutes to 24 hours”.  This limitation is not supported by the specification as originally filed.  Although there are various examples of the first duration, which include daily [0087], [0130], “24 hours” [0099, 0100], [0110], [0142], [0143], [0150-0152], “12 hours” [0145], “five minutes” [0142], there is no disclosure of limiting such example to a specific range.  For example, the range disclosed in paragraph [0087] “short-term user profiles in latest 10 days” is teaching away from the claimed “a range from 5 minutes to 24 hours.”
Thus, there is no teachings of “a first duration is within a range from 5 minutes to 24 hours” or limiting a first duration to any particular predetermined time interval.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11,13-15 and 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite limitations -
“sending a plurality of the short-term user profiles” should be corrected to “sending the plurality of 
“wherein the long-term user profile is based on a plurality of short-term user profiles” should be corrected to “wherein the long-term user profile is based on the plurality of short-term user profiles”.  
Otherwise there are two sets of unrelated “plurality of the short-term user profiles”, which makes importer anteceding basis for such limitation, including claim 2. 
Further, the scope of the limitation “generating a plurality of short-term user profiles of a user, wherein each short-term user profile reflects a first behavioral characteristic of the user in a first duration” is unclear.  The way the limitation is written it is unclear if each short-term user profile is meant to have the same first duration (singular) OR each short-term user profile is meant to have corresponding plurality of different first durations (plural).  Such functionality and requirement in the limitation needs to be clarified in view of the specification as it creates deficiencies as indicated below.

Further for the limitation – “wherein the second duration is the sum of a plurality of first durations”, there are multiple misperceptions. 
First – for the limitation “the sum”, there is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining it is assumed it was meant – a sum –.
Second the limitation “a plurality of first durations” does not relates to the initially cited “a first duration” and is allowed to be a plurality of unrelated durations not related- to a single first duration of each short-term user profile.  Thus, it is not clear what are the “a plurality of first durations” are referring to.
Further, assuming “a plurality of short-term user profiles” comprise a plurality of durations.  However, the claim is written, each of short-term profile would have the same, single time duration.  Wherein it is not clear if such single, same time duration for multiple a short-term user profiles is intended or supported by the specification.  NOTE the applicant in Remarks page 12 clearly shows that different short term profiles have different durations and not the same single duration as claimed.
Therefore, for the purpose of examination, the limitation “wherein the second duration is the sum of a plurality of first durations” is interpreted in view of the specification paragraph [0164] “S905. The profile server generates the long-term user profile of the user in the second duration based on the N short-term user profiles, where the second duration is a time span including N times the first duration”.  Still, such disclosure is not clearly reflected by the claim and should be amended accordingly.

Claim 2 now recites another short-term user profile and another, unrelated duration.  Thus, it is not clear what “the short-term user profile” is related to.  I.e. the short-term user profile cited in claim 1 or the newly cited short-term user profile.
As for Claim 4, it is not clear if “the first duration” is referring to a first duration of claim 1 or a first duration of claim 2.
Claims 5 now recites another unrelated first duration, which fails to further limit the claim 1 it depends upon.
Claims 6 and 11 comprise the same deficiencies as claim 1 and rejected for the same reason.
Claim 11 further recites “the most recent”.  First, there is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining it is assumed it was meant – a most recent –.  Second “most recent” is a relative term, which renders the claim indefinite.  And third, there is only a single (the same) first duration is required for each short-term profile.  Thus, it is undue to determine what is constitutes “the most recent duration” from “each … profile … in a first duration.”
Claim 7 now recites another unrelated first duration which fails to further limit the claim 6 it depends upon.
Claims 15 now recites another unrelated first duration, which fails to further limit the claim 11 it depends upon.
The rest of the dependent claims further carry the same deficiency and likewise rejected.

Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,13-15 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over BLOM (US 2013/0086167) in view of Garcia Gomez et al. (US 2016/0307223). 

Regarding claim 1, BLOM teaches a user profile generation method, implemented by a terminal, wherein the user profile generation method comprises: 
generating, a plurality ([0027] “automatically constructing one or more identity tokens”, [0055] “generate identity tokens”, aka plurality ) of short-term user profiles of a user, ([0030], [0042]) wherein each short-term user profile reflects a first behavioral characteristic of the user in a first duration ([0038], [0055] “generate identity tokens to reflect the specific contextual parameter (e.g., one identity token reflecting a different personality characteristic associated with the morning, and another identity token associated with a user's personality at night time”, [0064], [0078]); 
sending a plurality of the short-term user profiles to a profile server ([0050], [0070], [0062], F1:117, F2:117)(see NOTE); 
receiving a long-term user profile of the user from the profile server (see NOTE), wherein the long-term user profile is based on a plurality of short-term user profiles ([0042]-[0044], [0049], [0072]), 
wherein the long-term user profile reflects a second behavioral characteristic of the user in a second duration, and wherein the second duration is  a time interval over a plurality of first durations ([0042]-[0044], [0057] “timestamps representing different time intervals over a period of time”; “determines the time range over which a common context occurs and places the continuously recorded”; “according to the time ranges represented by the context records”); and 
providing a part of the long-term user profile for a first application ([0070], [0075]-[0076]).

BLOM does not explicitly teach wherein the second duration is the sum of a plurality of first durations, however, Garcia Gomez discloses the same in paragraphs [0070], [0085]-[0086], [0109].

Further NOTE BLOM teaches that user profile, which include long and short term user interactions is stored in a database over the network F1:117, F2:117.  Such network database, in view of the paragraph [0062] is construed to be analogous to the claimed profile server.  BLOM further teaches that a profile database 117 is made accessible to variety of third-party the applications [0070].  Since both, the short term and the long term profiles are stored in the network database 117, then it is reasonable to conclude that a user’s terminal provides (sends) a profile data to the server and the third-party applications are receiving (accessing) a long-term user profile of the user from the profile server (i.e. network database 117).
However, to obviate such reasoning, Garcia Gomez teaches sending the short-term user profile to a profile server and receiving a long-term user profile of the user from the profile server ([0060]-[0061], [0111]-[0112]).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of BLOM to include second duration is the sum of a plurality of first durations and receiving a long-term user profile of the user from the profile server as disclosed by Garcia Gomez.  Doing so would provide dynamic and flexible user profiles to be adapted to the changing needs of the consumers of the profiles (Garcia Gomez [0013]) and help predict user interest for a day and/or time slot in the future with the highest possible accuracy (Garcia Gomez [0096]).

Regarding claim 2, BLOM as modified teaches the user profile generation method of claim 1, further comprising: 
generating behavioral data when the terminal is in use (BLOM [0033]); 
collecting the behavioral data (BLOM [0030], Garcia Gomez [0108]); and 
generating a short-term user profile based on the behavioral data collected in a first duration, wherein the short-term user profile comprises a user tag and a characteristic value (BLOM [0030], Garcia Gomez [0088]-[0094]), and wherein the characteristic value corresponds to the user tag (BLOM [0029], [0064], [0070]-[0071], Garcia Gomez [0071]-[0073]).

Regarding claim 3, BLOM as modified teaches the user profile generation method claim 2, 
wherein the behavioral data comprises data that is from an application at an application layer and that reflects a first user behavioral characteristic (BLOM [0030], Garcia Gomez [0071]-[[0073]), 
data from a service at a framework layer and that reflects a second user behavioral characteristic  (BLOM [0038], Garcia Gomez [0098], [0108]), and 
data from a sensor of the terminal that reflects a third user behavioral characteristic (BLOM [0031], [0053]), 
wherein the user profile generation method further comprises collecting, the behavioral data by at least listening to a broadcast message, reading a specific data interface, calling a system service, or performing tracing point collection (BLOM [0048]).
	NOTE in related art Luna (US 2014/0018033) discloses claim 3 in paragraphs [0083], [0087], [0160], [0173], [0376] and further obviates the teachings of BLOM and Garcia Gomez in order to maintain a good level quality of user experience (Luna [0004]).

Regarding claim 4, BLOM as modified teaches the user profile generation method of claim 2, further comprising performing  statistical analysis and machine learning on the behavioral data from the first duration to obtain the user tag and the characteristic value of the user tag (BLOM [0044], [0064], Garcia Gomez [0052]).

Regarding claim 5, BLOM as modified teaches the user profile generation method of claim 1, wherein a first duration is within a range from 5 minutes to 24 hours (BLOM [0030], [0056] “[time=tl, Context Data=<(Work Day), (Evening)”, [0071] “while at work, during certain hours”, [0072], C4 “real-time period to an extended time period”, Garcia Gomez [0113]-[0114]).

Regarding claim 6, BLOM teaches a user profile generation method, implemented by a profile server, wherein the user profile generation method comprises: 
obtaining a plurality of short-term user profile from a terminal, wherein each short-term user profile reflects a first behavioral characteristic of a user in a first duration ([0030], [0042]); 
generating a long-term user profile of the user based on a plurality of short-term user profile ([0042]-[0044], [0049]), 
wherein the long-term user profile reflects a second behavioral characteristic of the user in a second duration ([0042]-[0044]), and wherein the second duration is  a time interval over a plurality of first durations ([0042]-[0044], [0057] “timestamps representing different time intervals over a period of time”; “determines the time range over which a common context occurs and places the continuously recorded”; “according to the time ranges represented by the context records”); and 
sending the long-term user profile to the terminal ([0070], [0075]-[0076]) (see NOTE).

BLOM does not explicitly teach wherein the second duration is the sum of a plurality of first durations, however, Garcia Gomez discloses the same in paragraphs [0070], [0085]-[0086], [0109].
NOTE BLOM teaches that user profile, which include long and short term user interactions is stored in a database over the network F1:117, F2:117.  Such network database, in view of the paragraph [0062] is construed to be analogous to the claimed profile server.  BLOM further teaches that a profile database 117 is made accessible to variety of third-party the applications [0070].  Since both, the short term and the long term profiles are stored in the network database 117, then it is reasonable to conclude that the database 117 sends the profiles to the third-party applications running on the terminal.
However, to obviate such reasoning, Garcia Gomez teaches sending the long-term user profile to the terminal ([0111]-[0112]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of BLOM to include second duration is the sum of a plurality of first durations and receiving a long-term user profile of the user from the profile server as disclosed by Garcia Gomez.  Doing so would provide dynamic and flexible user profiles to be adapted to the changing needs of the consumers of the profiles (Garcia Gomez [0013]) and help predict user interest for a day and/or time slot in the future with the highest possible accuracy (Garcia Gomez [0096]).

Regarding claim 7, BLOM as modified teaches the user profile generation method  claim 6, wherein a short-term user profile comprises a first user tag and a first characteristic value, wherein the first characteristic value corresponds to the first user tag (BLOM [0031], [0038], [0053]), wherein the long-term user profile comprises a second user tag and a second characteristic value, and wherein the second characteristic value corresponds to the second user tag (BLOM [0029], [0064], [0070]-[0071], Garcia Gomez [0071]-[0073], [0088]-[0094]).

Regarding claim 8, BLOM as modified teaches the user profile generation method of claim 6,  wherein after generating the long-term user profile of the user the user profile generation method further comprises: 
receiving, a first query request from a third-party application profile server (Garcia Gomez [0113]-[0114], where “petitions for profiles” or requests for profiles by applications is query requests, BLOM [0070]);
wherein the first query request requests to query the long-term user profile of the user (Garcia Gomez [0111]-[0114]); and 
sending, the long-term user profile of the user to the third-party application profile server in response to the first query request (Garcia Gomez [0111]-[0114], , BLOM [0070]-[0071]). 

Regarding claim 9, BLOM as modified teaches the user profile generation method of claim 6 further comprising: 
storing a correspondence between each of a plurality of users and the long-term user profile  (BLOM [0028], Garcia Gomez [0103], [0108]); 
receiving a second query request from a third-party application profile server, wherein the second query request comprises a user type (Garcia Gomez [0114]-[0116], BLOM [0048], [0055]-[0056]); 
searching a plurality of long-term user profiles of the users for a target long-term user profile that meets the user type in response to the second query request (Garcia Gomez [0114]-[0116]); and 
sending an identifier of a user corresponding to the target long-term user profile to the third-party application profile server (BLOM [0070]-[0071], Garcia Gomez [0111]-[0114]).

Regarding claim 10, BLOM as modified teaches the user profile generation method of claim 6,  further comprising: 
receiving a short-term user profile (BLOM [0030], [0042], Garcia Gomez [0081], [0086]); 
receiving the long-term user profile (BLOM [0042]-[0044], [0049], Garcia Gomez [0060]); 
storing the short-term user profile into a first database of the profile server (Garcia Gomez [0081], [0086], [0113], F3:44); and 
storing the long-term user profile into a second database of the profile server (Garcia Gomez [0060], F3:4).

Regarding claim 11, BLOM teaches a terminal, comprising; a profile control center configured to: 
send a plurality of short-term user profile of a user to a profile server, wherein each short-term user profile reflects a first behavioral characteristic of the user in a first duration ([0055]); 
receive a long-term user profile from the profile server for the user, wherein the long-term user profile is based on a plurality of short-term user profiles, wherein the long-term user profile reflects a second behavioral characteristic of the user in a second duration, and wherein the second duration is  a time interval over a plurality of first durations ([0042]-[0044], [0057] “timestamps representing different time intervals over a period of time”; “determines the time range over which a common context occurs and places the continuously recorded”; “according to the time ranges represented by the context records”); 
a data collector coupled to the profile control center and configured to collect behavioral data based on terminal use ([0031]); 
a profile calculator coupled to the profile control center and configured to generate a short-term user profile based on the behavioral data from the
wherein the short-term user profile comprises a user tag and a characteristic value, and wherein the characteristic value corresponds to the user tag ([0038], [0064], [0078]);
a profile query system coupled to the profile control center and configured to provide a part of the long-term user profile for a first application ([0070], [0075]-[0076]); and 
a database coupled to the profile control center configured to store the part of the long- term user profile ([0072]).

BLOM does not explicitly teach, however, Garcia Gomez discloses wherein the second duration is the sum of a plurality of first durations ([0070], [0085]-[0086], [0109]) and 
behavioral data from the most recent first duration ([0081], [0113]-[0114]).
NOTE BLOM teaches that user profile, which include long and short term user interactions is stored in a database over the network F1:117, F2:117.  Such network database, in view of the paragraph [0062] is construed to be analogous to the claimed profile server.  BLOM further teaches that a profile database 117 is made accessible to variety of third-party the applications [0070].  Since both, the short term and the long term profiles are stored in the network database 117, then it is reasonable to conclude that a user’s terminal provides (sends) a profile data to the server and the third-party applications are receiving (accessing) a long-term user profile of the user from the profile server (i.e. network database 117).
However, to obviate such reasoning, Garcia Gomez teaches send a short-term user profile of a user to a profile server and receive a long-term user profile from the profile server for the user ([0060]-[0061], [0111]-[0112]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of BLOM to include second duration is the sum of a plurality of first durations, the most recent first duration and receiving a long-term user profile of the user from the profile server as disclosed by Garcia Gomez.  Doing so would provide dynamic and flexible user profiles to be adapted to the changing needs of the consumers of the profiles (Garcia Gomez [0013]) and help predict user interest for a day and/or time slot in the future with the highest possible accuracy (Garcia Gomez [0096]).

Regarding claim 13, BLOM as modified teaches the terminal of claim 11, wherein the behavioral data comprises data from an application and that reflects a first user behavioral characteristic, data from a service at a framework layer and that reflects a second user behavioral characteristic (BLOM [0029], [0064], [0070]-[0071], [0055], Garcia Gomez [0071]-[[0073], [0098], [0108]), and 
data from a sensor of the terminal and that reflects a third user behavioral characteristic ([0031], [0053]),
wherein the data collector is further configured to collect the behavioral data by at least one of: listening to a broadcast message, reading a specific data interface, calling a system service, or performing tracing point collection (BLOM [0048]).
	NOTE in related art Luna (US 2014/0018033) discloses claim 13 in paragraphs [0083], [0087], [0160], [0173], [0376] and further obviates the teachings of BLOM and Garcia Gomez in order to maintain a good level quality of user experience (Luna [0004]).

Regarding claim 14, BLOM as modified teaches the terminal of claim 11, wherein the profile calculator is further configured to perform statistical analysis and machine learning on the behavioral data from the first duration to obtain the user tag and the characteristic value that corresponds to the user tag (BLOM [0044], [0064], Garcia Gomez [0052]).

Regarding claim 16, BLOM as modified teaches the terminal of claim 11, wherein the profile control center is further configured to store the short-term user profile and the long-term user profile into the database, wherein the database is configured to store the short-term user profile the first duration, wherein the first duration is a latest duration (BLOM [0028], [0030], [0042], [0055], Garcia Gomez [0081], [0113]-[0114]).

Regarding claim 26, BLOM as modified teaches the user profile generation method of claim 3, further comprising performing, statistical analysis and machine learning on the behavioral data in the first duration to obtain the user tag and the characteristic value corresponding to the user tag (BLOM [0044], [0064], Garcia Gomez [0052]).

Regarding claim 29, BLOM as modified teaches the user profile generation method claim 7, wherein after generating the long-term user profile the user profile generation method further comprises: 
receiving a first query request from a third-party application profile server, wherein the first query request requests to query the long-term user profile of the user (Garcia Gomez [0113]-[0114], where “petitions for profiles” or requests for profiles by applications is query requests, BLOM [0070]); and sending the long-term user profile of the user to the third-party application profile server in response to the first query request (BLOM [0070], Garcia Gomez [0111]-[0114]).

Regarding claim 30, BLOM as modified teaches the user profile generation method of claim 7, further comprising: 
storing a correspondence between each of a plurality of users and the long-term user profile (BLOM [0028], Garcia Gomez [0103], [0108]); 
receiving, a second query request from a third-party application profile server, wherein the second query request comprises a user type  (Garcia Gomez [0114]-[0116], BLOM [0048], [0055]-[0056]);
searching a plurality of long-term user profiles of the users for a target long-term user profile that meets the user type in response to the second query request (Garcia Gomez [0114]-[0116]); and 
sending an identifier of at least one of the users corresponding to the target long-term user profile to the third-party application profile server (Garcia Gomez [0111]-[0114], BLOM [0070]-[0071]).

Claims 27, 28 and 31 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over BLOM as modified and in further view of Roundtree (US 10,540,515). 

Regarding claim 27, 28 and 31, BLOM as modified teaches the user profile generation method, the terminal further comprising:

	BLOM as modified does not explicitly teach, however Roundtree discloses encrypting a … user profile using a preset encryption algorithm (C16L62-67).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of BLOM as modified to include encrypting a most recent short-term user profile as disclosed by Roundtree.  Doing so protects user privacy (Roundtree C33L20-21).

Note in analogous art the encryption is likewise disclosed in US 2019/0220863 in [0809 - 0810] and US 2008/0097822 in [0052] and further obviates teaching of BLOM.

Claims 1-11,13-15 and 26-31 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over BLOM (US 2013/0086167) in view of Garcia Gomez et al. (US 2016/0307223) and in further view of Koran et al. (US 20070239535). 

BLOM does not explicitly teach wherein the second duration is the sum of a plurality of first durations, however, Koran discloses the same in paragraphs [0081], [0099], [0157].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of BLOM to include second duration is the sum of a plurality of first durations as disclosed by Koran.  Doing so would provide more meaningful and rich experience (Koran [0005]).

Claims 8-9, 29-30 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over BLOM as modified and in further view of Wang (US 2007/0100796). 

Regarding claims 8-9, 29-30 BLOM as modified by Garcia Gomez teaches that profile are accessible to the application, wherein application request profile and certain types of profiles.  Such request for a specific profile is construed to be analogous to query request from a third-party application.  However, to obviate such reasoning Wang discloses query request from a third-party application in [0050], [0054], [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BLOM as modified to include query request as disclosed by Wang.  Doing so would provide unprecedented opportunity to tailor individualized ads to online users because online users generate behavioral and demographic data that provide insight into their goals and preferences (Wang [0004]).

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 4, 2022